DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to applicants’ amendment and response received February 16, 2022.  Claims 1-5, 7-11, 18-20, 22, and 23 are currently pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



The rejection of Claims 1, and 9-11 under 35 U.S.C. 102a1 as being anticipated by Panandiker et al, US 2009/0069207 is withdrawn in view of applicants’ amendment and response.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 7-11, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Panandiker et al, US 2008/0234165.
Panandiker et al teach a laundry detergent comprising a commercially available PEI amidated with acetic acid (this appears to be precisely the “combination of polalkyleneimine and an acid” claimed), a C12-15 alkyl ether sulfate (includes lauryl), an ethoxylated alcohol, an enzyme, and a solvent mixture comprising propylene glycol and ethanol (page 17, example 31).  When enzymes are included in the composition, they nay contain solvent stabilizers such as glycol ethers (¶185).  As enzymes are present in example 31, it would have been obvious for one of ordinary skill in the art to include a glycol ether as this is contemplated by the reference.    
With respect to the pH claimed, this is not for the final composition, but for the “combination of polalkyleneimine and an acid” and so is a product by process limitation, and does not limit the final composition claimed.  
With respect to claims 7 and 8, ¶18 of the present specification discloses the composition may be a concentrate that is diluted, and so the examiner believes the minute amounts claimed in claims 7 and 8 are the result of a diluted composition and it is obvious to persons of ordinary skill in the art and consumers alike that laundry detergents are diluted.
With respect to claim 20, this is an intended use.  A composition has been claimed.  If a patent is granted for a composition applicants could use it for any purpose, not just as a glass cleaner.
Though this is a new Panandiker reference, applicants have traversed the other Panandiker on the grounds the reference does not teach a pH of 2.5 for the PEI/acetic acid combination and presumably will have the same traversal here. Putting aside the fact that the reference teaches the same PEI/acetic combination claimed, and if applicants have a pH of 2.5, why not the reference when they are identical components, the examiner has maintained that this pH of the PEI/acetic is a product by process limitation, and whatever the pH of the combination of PEI/acetic is, the final composition will have a different pH altogether, rendering this limitation meaningless.  Applicants have not offered evidence or argument to the contrary, and so the examiner maintains all claim limitations are satisfied.

Claims 1-5, 7-11, 18-20, 22, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Rivera Cruz et al, US 2018/0201880.
Rivera Cruz et al teach a glass cleaning composition comprising 0.15% lauryl ether sulfate, less than 5% of a solvent mixture comprising propylene glycol n-butyl ether, polypropylene glycol, and ethanol, 0.03% Lupasol PN 60 (aka Sokalan HP70, see ¶29), a pH adjusted with acids that may include acetic and phosphoric, and the balance water (¶44, table 1).  Suitable solvents of the invention include propylene glycol (¶32), and so it would have been obvious for one of ordinary skill in the art to add a well-known solvent to the composition of example 1 with confidence of forming an effective glass cleaner.  With respect to claims 7 and 8, ¶18 of the present specification discloses the composition may be a concentrate that is diluted, and so the examiner believes the minute amounts claimed in claim 8 is the result of a diluted composition and it is obvious to persons of ordinary skill in the art and consumers alike that glass cleaners may be diluted.
Applicants have traversed this rejection on the grounds that the composition above is a comparative composition, and not the prototype composition.  Nevertheless, the composition is formed, and if acetic acid is chosen as the acid, it is identical to the composition claimed.  If the composition is known, it is known, be it a comparative or a prototype composition.
Applicants further traverse on the grounds that acetic and phosphoric acid have an improved contact angle over hydrochloric acid.  Well and good.  First, applicants have compared acetic and phosphoric acid to a single inorganic acid, HCl, and not the more common acids used in glass cleaners and hard surface cleaners, such as citric and lactic.  Applicants’ experiment says nothing about any acid other than HCl, which the examiner maintains is insufficient to make a claim of unexpected results.  With that said, the reference does not exclusively use HCl to adjust the pH, but rather contemplates a variety of acids, including phosphoric and acetic acid.


Claims 1, 7-11, 17-20, 22, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Becker et al, US 2008/0032911.
Becker et al teach a hard surface cleaning composition comprising as little as 0.05% carboxymethylated PEI adjusted to a pH of 4 with acetic acid (¶145), an anionic surfactant, organic solvent, and the balance water (claim 22).  Suitable anionic surfactants of the invention include lauryl ether sulfate (¶85), and mixtures of organic solvents: ethanol, propylene glycol, and propylene glycol n-butyl ether may be used (¶103).  It would have been obvious for one of ordinary skill in the art to add well-known solvents and an extremely common anionic surfactant to the composition of claim 22 with confidence of forming an effective hard surface cleaner.  With respect to claims 7 and 8, ¶18 of the present specification discloses the composition may be a concentrate that is diluted, and so the examiner believes the minute amounts claimed in claim 8 is the result of a diluted composition and it is obvious to persons of ordinary skill in the art and consumers alike that glass cleaners may be diluted.
With respect to the pH claimed, this is not for the final composition, is a product by process limitation, and so there is no pH limitation in the claims.
With respect to the combination of polyalkyleneimine and an acid, this is a product by process limitation.  ¶7 of the present specification discloses that the polyalkyleneamine and the acid are combined before the addition of other ingredients, and again, this is a product by process limitation.  Ultimately all the components are mixed and the pH of the final composition is not known.  It could be acidic, neutral or alkaline depending on the presence of other components, and so the pH in claim 1 is not considered to be a claim limitation.
Despite the reference teaching all components claimed as suitable for use in a hard surface cleaner, applicants have traversed this rejection on the grounds the reference does not teach applicants’ specific combination of components.  The examiner disagrees for the reasons set forth above.  

Claims 1-5, 7-11, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Purschwitz et al, US 2020/0221694.
Purschwitz et al teach a glass cleaner (claim 30) comprising citric acid, lauryl sulfate, propylene glycol-2 methyl ether, 0.001% PEI, and the balance water (¶285, example XIV).  Preferred PEI’s of the invention are highly branched PEI (¶18), and preferred acids of the invention include acetic acid (example XV).  It would have been obvious for one of ordinary skill in the art to use highly branched PEI as the PEI in example XIV and acetic with confidence of successfully forming an effective glass cleaner as highly branched PEI and acetic acid are taught as preferred ingredients of the reference.
Despite the reference teaching all components claimed as suitable for use in a glass cleaner, applicants have traversed this rejection on the grounds the reference does not teach applicants’ specific combination of components.  The examiner disagrees for the reasons set forth above.  

Claims 1-5, 7-11, 18-20, 22, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over by Hunt et al, US 2015/0005222.
Hunt et al teach a dishwashing composition comprising citric acid, lauryl ether sulfate, propylene glycol, PEI ethoxylate, and the balance water (¶158, formulation H).  The PEI may be a branched, protonated PEI, wherein the PEI is protonated with an acid, such as a PEI-acetic acid salt, wherein 73% of the PEI is protonated at a pH of 2, and 50% is protonated at a pH of 4 (¶81-82).  In addition to propylene glycol, other solvents such as ethanol and propylene glycol butyl ether and mixtures of these solvents may be used (¶53 and claim 6).  It would have been obvious for one of ordinary skill in the art to use a PEI-acetic acid salt in formulation H with confidence of forming an effective dishwashing composition as this PEI is taught as suitable by the reference, and it is obvious to use typical solvents found in dishwashing compositions.
Applicants have traversed this rejection on the grounds the reference does not teach applicants’ specific combination of components, however as all components are taught as preferred or suitable, the examiner maintains all claim limitations are satisfied.  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES I BOYER whose telephone number is (571)272-1311. The examiner can normally be reached M-S 10-430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 5712722817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES I BOYER/Primary Examiner, Art Unit 1761